                                                                                    Case 3:11-cv-03751-WHA Document 5 Filed 09/02/11 Page 1 of 2



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6
                                                                          7
                                                                                                         IN THE UNITED STATES DISTRICT COURT
                                                                          8
                                                                          9                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                         10
                                                                         11   JAMAR RAYLEE ROGERS,                                     No. C 11-1653 WHA (PR)
United States District Court




                                                                                               Petitioner,                             ORDER OF TRANSFER
                               For the Northern District of California




                                                                         12
                                                                         13        v.
                                                                         14   VIRGA, Warden,
                                                                         15                    Respondent.
                                                                                                                       /               (Docket No. 3)
                                                                         16
                                                                         17             In this habeas case petitioner seeks to challenge a conviction and sentence incurred in
                                                                         18   the Superior Court of Los Angeles County. Los Angeles County is in the venue of the United
                                                                         19   States District Court for the Central District of California. 28 U.S.C. 84. Petitioner is
                                                                         20   incarcerated at New Folsom State Prison, in Sacramento, which is in the venue of the Eastern
                                                                         21   District of California. Ibid.
                                                                         22             Venue for a habeas action is proper in either the district of confinement or the district of
                                                                         23   conviction, 28 U.S.C. 2241(d); however, petitions challenging a conviction are preferably heard
                                                                         24   in the district of conviction. Habeas L.R. 2254-3(a); Laue v. Nelson, 279 F. Supp. 265, 266
                                                                         25   (N.D. Cal. 1968). Because petitioner was convicted in Central District, this case is
                                                                         26   TRANSFERRED to the United States District Court for the Central District of California. See 28
                                                                         27   //
                                                                         28   //
                                                                                 Case 3:11-cv-03751-WHA Document 5 Filed 09/02/11 Page 2 of 2



                                                                          1   U.S.C. § 1406(a); Habeas L.R. 2254-3(b). Ruling on the request for an extension of time in
                                                                          2   which to file an application to proceed in forma pauperis will be deferred to the Central District.
                                                                          3           IT IS SO ORDERED.
                                                                          4
                                                                              Dated: August       29   , 2011.
                                                                          5                                                 WILLIAM ALSUP
                                                                                                                            UNITED STATES DISTRICT JUDGE
                                                                          6
                                                                          7
                                                                          8
                                                                          9
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18   G:\PRO-SE\WHA\HC.11\ROGERS3751.TRN.wpd

                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                              2
